
	
		II
		111th CONGRESS
		1st Session
		S. 107
		IN THE SENATE OF THE UNITED STATES
		
			January 6, 2009
			Mr. Vitter introduced
			 the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To authorize funding for the Advancing Justice through
		  DNA Technology initiative. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Funding DNA Technology Initiative
			 Act of 2009.
		2.DNA
			 InitiativeThere are
			 authorized to be appropriated for the programs, grants, and other activities
			 under the Advancing Justice through DNA Technology initiative announced by the
			 President on March 11, 2003, $217,000,000 for each of fiscal years 2010 and
			 2011.
		
